UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-10924 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Clayton Williams Energy, Inc. 401(k) Plan & Trust Six Desta Drive - Suite 6500 Midland, Texas 79705 B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Clayton Williams Energy, Inc. Six Desta Drive - Suite 6500 Midland, Texas 79705 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits – December 31, 2009 and 2008 2 Statement of Changes in Net Assets Available for Benefits – Year Ended December 31, 2009 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2009 S-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator Clayton Williams Energy, Inc. 401(k) Plan and Trust We have audited the accompanying statements of net assets available for benefits of the Clayton Williams Energy, Inc. 401(k) Plan and Trust (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Clayton Williams Energy, Inc. 401(k) Plan and Trust as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule H, Line 4i, schedule of assets held for investment purposes as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. HEIN & ASSOCIATES LLP Dallas, Texas June 28, 2010 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS: Investments, at fair value: Stable value fund $ $ Mutual funds CWEI common stock Participant loans Contributions receivable: Company Total assets LIABILITIES: - - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for Stable Value Fund - NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to these financial statements. 2 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2009 ADDITIONS TO NET ASSETS ATTRIBUTABLE TO: Dividends and interest $ Net appreciation in fair value of investments Contributions: Participant contributions Company contributions Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTABLE TO: Distributions paid directly to participants NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ See accompanying notes to these financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS 1. Description of Plan The following description of the Clayton Williams Energy, Inc. (the “Company”) 401(k) Plan and Trust (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan, as amended and restated, is a defined contribution plan established by Clayton Williams Energy, Inc. (the “Company” or “CWEI”) under the provisions of Section 401(a) of the Internal Revenue Code (“IRC”), which includes a qualified deferred arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company who become entitled to participate in the Plan.Employees who have 90 days of service and are age 21 or older are eligible to participate in the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The Plan was amended effective January 1, 2001 to provide that a participant shall be fully vested in his or her salary deferral contribution account, after-tax contribution account, matching employer contribution account, discretionary employer contribution account, and rollover contribution account.The Plan was amended effective August 2, 2004 to include the terms and conditions of the Scudder Trust Company prototype 401(k) plan document as supplemented and modified.The Plan was amended December 6, 2007, effective January 1, 2008, to auto enroll employees upon becoming eligible and add a Roth 401(k) feature, which allows after-tax contributions. Plan Administration The Plan is administered by the Company.ADP Retirement Service, Inc. is the Plan’s recordkeeper.Scudder Trust Company holds the Plan’s assets and is the Trustee. Contributions The Plan requires that the amounts of all participant and Company contributions comply with limitations established by the IRC.Subject to these limitations, participants may contribute to the Plan up to 100% of pre-tax annual compensation, as defined by the Plan, and the Company, in its sole discretion, may provide a matching contribution equal to a percentage of participants’ contributions.The Company makes matching contributions equal to 100% of participants’ contributions, limited to 6% of compensation.The Company may also make discretionary profit-sharing contributions to the Plan which are allocated to participants’ accounts based on each participant’s compensation as a percentage of total compensation. Vesting Participants are fully vested in their contributions and the earnings thereon.The Plan has been established as a safe-harbor plan; therefore, participants are fully vested in Company matching and discretionary contributions upon entry into the Plan. Benefits Upon termination of service due to death, disability or retirement, participants may request and receive a lump-sum distribution in an amount equal to the value of the vested interest in their respective accounts.Participants may also receive hardship withdrawals of their accounts, subject to certain limitations, as defined in the Plan document. 4 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS Participant Accounts Individual accounts are maintained to reflect each participant’s allocated share of the Plan’s income, the Plan’s administrative expenses, the Company’s contributions, and the participant’s contributions. Allocations of investment income and forfeitures are based on participant account balances. Investment Options As directed by participants, the Plan purchases units of participation in sixteendistinct investment portfolios sponsored and administered by Scudder Investments, the Plan Trustee (“PlanTrustee”).In addition, the Plan makes participant-directed investments and matching contributions in the Company’s common stock.Under the Plan, participants are allowed to transfer funds between any investment options, including the Company stock fund. Participant Loans The Plan does not allow for new participant loans.The participant loan at December 31, 2009 and loans at December 31,2008 are the remaining balances of loans brought over from another Plan merged in a prior year. Administrative Expenses At its discretion, the Company may pay all or any portion of administrative expenses on behalf of the Plan.During 2009, the Company paid administrative expenses totaling $18,930. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements and supplemental schedule are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Payment of Benefits Benefit payments are recognized when paid.Benefits due to participants who have elected to withdraw from the Plan but have not been paid are deducted from net assets available for benefits.At December 31, 2009 and 2008 there were no amounts allocated to withdrawing participants. Investment Valuation and Income Recognition Investments of the Plan are stated at fair value. Securities traded in public markets are valued at their quoted market prices.Purchases and sales of securities are reflected on a trade-date basis.Changes in the market value of investments from one period to the next, combined with realized gains and losses based on differences between revalued costs and market value of investments on the trade date, are recognized as net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded as earned on the accrual basis.Dividend income is recorded on the ex-dividend date.Reinvested income is reflected as additions to the cost basis of investments. 5 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting periods.Actual results could differ from those estimates. Recent Accounting Pronouncements In May 2009, the FASB issued ASC 855, Subsequent Events, which establishes principles and standards related to the accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued.ASC 855 requires an entity to recognize in the financial statements subsequent events that provide additional information regarding conditions that existed at the balance sheet date.The adoption of this standard did not have an impact of the Plan’s financial position. In June 2009, the FASB issued ASC 105-10, Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles.The FASB Accounting Standards Codification (the “Codification”) has become the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with GAAP.All existing accounting standard documents are superseded by the Codification and any accounting literature not included in the Codification will not be authoritative.Effective January 1, 2009, all references made to GAAP in the Plan’s financial statements will include the new Codification numbering system along with original references.The Codification does not change or alter existing GAAP and, therefore, will not have an impact on the Plan’s financial position. 3. Investments The following presents investments (all party-in-interest, Note 5) that represent 5% or more of the Plan’s net assets as of December 31, 2009 and 2008: Scudder Investments: Scudder Stable Value Fund $ $ Scudder Flag Inv Bal Builder-A - Scudder Pathway Growth A - Baron Growth Fund Growth Fund of America-R3 J Hancock Balanced R4 - Oppenheimer Value Fund-N Templeton Foreign-A Clayton Williams Energy, Inc. common stock (127,589 and 73,750 shares, respectively) The Stable Value Fund is a collective investment trust, organized under the Deutsche Bank Trust Company Americas Pyramid Trust, in order to provide participants with a stable, fixed-rate return on investment and protection of principal from changes in market interest rates. 6 CLAYTON WILLIAMS ENERGY, INC. 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS The pooled separate accounts crediting rate is set at the start of the contract and typically resets on a monthly basis.The average yield of the entire Stable Value Fund based on actual earnings was 1.48% and 3.27% at December 31, 2009 and 2008, respectively.The average yield of the pooled separate accounts based on the interest rate credited to participants was 1.49% and 3.30% at December 31, 2009 and 2008, respectively.To calculate the required yield, the amount credited to participants for the last day of the period is annualized and divided by the fair value of the investment portfolio on that date. The Stable Value Funds are in the Statements of Net Assets Available for Benefits at fair value in the investments total, and adjusted to contract value in determining the net assets available for benefits. As of December 31, 2009 Rating S&P/ Moody’s Investment at Fair Value Wrap Contract at Fair Value Adjustment to Contract Value DSW Scudder Stable Value Fund - A AA/Aa2 $ $
